Citation Nr: 0631457	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  93-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 4, 1999, 
for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1957 to May 
1958, from August 1958 to October 1964, and from October 1965 
to September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  In December 1999, the RO granted service connection 
for prostate cancer and rated it as 100 percent disabling, 
effective from May 10, 1999. The veteran disagreed with the 
assigned effective date.  The case subsequently came under 
the jurisdiction of the Atlanta, Georgia RO.

The Board remanded the issue in July 2005.  Subsequently, in 
a decision of March 2006, the RO extended the effective date 
back to March 4, 1999.


FINDINGS OF FACT

1.  The claim for service connection for prostate cancer due 
to herbicide exposure, was received on May 10, 1999 which was 
more than one year after the November 7, 1996, effective date 
of the regulation which provided that prostate cancers may be 
presumed to have been due to herbicide exposure in service.  

2.  The earliest date as of which the medical evidence 
establishes that the veteran had prostate cancer is February 
3, 1999.


CONCLUSION OF LAW

The criteria for an effective date of February 3, 1999, for a 
grant of service connection for prostate cancer are met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114(a)(3), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally sought entitlement to an effective 
date before May 10, 1999, for the grant of service connection 
for prostate cancer.  As noted, the RO has changed that date 
to March 4, 1999.  He maintains that the proper effective 
date should be in 1991 when he was first told that he had 
prostate problems, or in November 1996, when liberalizing 
rule associated with Agent Orange claims was effectuated.  
The veteran's representative also points out that the 
presence of prostate cancer was established by testing in 
February 1999.

Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
compensation based on presumptive service connection shall be 
the date entitlement arose if a claim is received within one 
year after separation from active duty; otherwise, the 
effective date shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  The Board 
also notes that in cases where compensation is granted 
pursuant to a liberalizing law, the benefits may be paid from 
the effective date of the liberalizing law if the claim is 
received within one year after that law became effective.  
See 38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request.  See 38 C.F.R. § 3.114(a)(3).

The regulation further states that a claimant may not receive 
retroactive payment based on a prospectively effective 
liberalizing law or a liberalizing VA issue unless the 
evidence establishes that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement. See 38 C.F.R. 
§ 3.114(a).

The RO has granted presumptive service connection for 
prostate cancer as a residual of herbicide exposure pursuant 
to legislation which became effective November 7, 1996.  The 
veteran's claim for service connection for prostate cancer 
was received in May 1999 which is more than one year after to 
the effective date of the regulation.  

The RO reviewed the medical evidence and noted that a 
prostate cancer was diagnosed by biopsy as of March 4, 1999.  
The RO granted an effective date based on that date of 
diagnosis.  The Board notes however, that an even earlier 
item of medical evidence also reflects that presence of 
prostate cancer.  A private referral form dated February 3, 
1999, noted that the veteran had a prostate specific antigen 
(PSA) test reading which was highly elevated at 53.  This 
elevated reading lead to the diagnosis of the cancer and 
establishes its presence as of the date of that record.  
Accordingly, the Board concludes that the criteria for an 
effective date of February 3, 1999, for a grant of service 
connection for prostate cancer are met.  The Board further 
finds, however, that there is no earlier evidence of record 
reflecting the presence of prostate cancer.  Although a 
treatment record dated in April 1999 contains a history of an 
elevated PSA test in January 1999, there is no actual test 
report from January 1999, and the veteran did not respond to 
a letter requesting that he submit such earlier evidence of 
the presence of prostate cancer.  The Board finds therefore, 
that an effective date prior to February 3, 1999, is not 
warranted.  

The Board also finds that the VA has adequately provided 
assistance to the veteran in the development of the claim.  
The communications from the RO, such as a letter dated in 
July 2005, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim 
for benefits, as well as an explanation of what evidence was 
to be provided by him and what evidence the VA would attempt 
to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
advised him to send in any evidence in his possession that 
would support the claim.  The Board has noted that in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) the United States Court 
of Appeals for Veterans Claims held that "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Thus, 
the VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  His treatment records are of 
record.  The Board is unaware of any additional relevant 
evidence that is available.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  The claims file contains all the medical evidence and 
procedural documentation necessary to assess the claim for an 
earlier effective date.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  


ORDER

An effective date of February 3, 1999, for allowance of 
service connection for prostate cancer is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


